 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   VICTOR ARZATE,                          )   Case No. CV 18-06082-DOC (JDE)
                                             )
13                     Plaintiff,            )
                                             )   ORDER ACCEPTING FINDINGS
14                      v.                   )
                                             )   AND RECOMMENDATION OF
15   LOS ANGLES COUNTY SHERRIF               )   UNITED STATES MAGISTRATE
                                             )   JUDGE
     DEPT., et al.,                          )
16                                           )
                       Defendants.           )
17                                           )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20   including the Second Amended Complaint (Dkt. 10), the Report and
21   Recommendation of the assigned United States Magistrate Judge (Dkt. 12),
22   the Declaration in Support of Complaint” filed by Plaintiff (Dkt. 13), which
23   the Court interprets as objections to the Report and Recommendation.
24   Further, the Court has engaged in a de novo review of those portions of the
25   Report and Recommendation to which objections have been made.
26         IT IS HEREBY ORDERED that:
27         1.    The Report and Recommendation is approved and accepted;
28         2.    Plaintiff’s Second Amended Complaint is dismissed without leave
 1              to amend and with prejudice; and
 2        3.    Judgment shall be entered accordingly.
 3
 4   Dated: October 2, 2018
 5
                                              ______________________________
 6                                            DAVID O. CARTER
 7                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
